DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kratzsch et al., US Pg. Pub. No. (2013/0124083) referred to hereinafter as Kratzsch.
As per claim 1, Kratzsch teaches a system of a vehicle comprising: one or more sensors; one or more processors; one or more maps; and a memory storing instructions that (see at least Abstract, Summary, Para 22-27, 30-33), when executed by the one or more processors, causes the system to perform: monitoring a location of the vehicle while driving (see at least Abstract, Summary, Para 22-27, 30-33); detecting a sign, by a sensor of the one or more sensors, while the vehicle is driving (see at least Abstract, Summary, Para 22-27, 30-33, figs. 1-2); capturing, frame-by-frame, data of the sign until the sign disappears from a field of view of the sensor (see at least Abstract, Summary, Para 23, 30-31); synchronizing each frame of the data with the location of the vehicle (see at least Abstract, Summary, Para 31); determining, at a frame immediately before the sign disappears from the field of view of the sensor, whether the vehicle is driving towards the sign (see at least Abstract, Summary, Para 22-3, 31); in response to determining that the vehicle is driving towards the sign at a frame immediately before the sign disappears, determining a location of the sign based on the captured frame-by-frame data; uploading the detected sign and the location of the sign onto the one or more maps; and implementing a driving action based on the sign (see at least Abstract, Summary, Para 22-27, 30-33).

As per claim 2, Kratzsch teaches a system of claim 1, wherein the determining a location of the sign comprises determining the location of the sign to correspond to the location of the vehicle immediately before the sign disappears from the field of view of the sensor (see at least Abstract, Summary, Para 22-27, 30-33).

As per claim 3, Kratzsch teaches a system of claim 1, wherein: the detecting a sign comprises detecting a change in the sign; and the implementing a driving action comprises changing the driving action to conform to the change in the sign (see at least Abstract, Summary, Para 22-27, 30-33).

As per claim 4, Kratzsch teaches a system of claim 3, wherein: the sign indicates a speed limit; the detecting a change in the sign comprises detecting a change in the speed limit to an updated speed limit; and the implementing a driving action comprises adjusting a speed of the vehicle based on a speed of another vehicle within a predetermined distance of the vehicle and adjusting the speed of the vehicle to be no more than the updated speed limit in response to the speed of the vehicle being higher than the updated speed limit (see at least Abstract, Summary, Para 22-27, 30-33).

As per claim 5, Kratzsch teaches a system of claim 1, wherein the determining, at a frame immediately before the sign disappears from the field of view of the sensor, whether the vehicle is driving towards the sign, comprises: determining a change in a position of the sign between each frame, with respect to the field of view of the sensor (see at least Abstract, Summary, Para 22-27, 30-33); determining whether a rate of the determined change in the position of the sign, with respect to a change of the location of the vehicle, is within a predetermined range, as the sign disappears from the field of view of the sensor (see at least Abstract, Summary, Para 22-27, 30-33).

As per claim 6, Kratzsch teaches a system of claim 5, wherein the position of the sign is a position of a center of the sign (see at least Abstract, Summary, Para 22-27, 30-33).

As per claim 7, Kratzsch teaches a system of claim 1, wherein the determining, at a frame immediately before the sign disappears from the field of view of the sensor, whether the vehicle is driving towards the sign, comprises: determining a trajectory of a change in a position of the sign between each frame, with respect to the field of view of the sensor, as the sign disappears from the field of view of the sensor (see at least Abstract, Summary, Para 22-27, 30-33); and determining whether the trajectory conforms to a predetermined trajectory (see at least Abstract, Summary, Para 22-27, 30-33).

As per claim 8, Kratzsch teaches a system of claim 1, wherein the instructions further cause the system to perform: providing the location of the sign to another vehicle in order to upload the detected sign and the location of the sign onto one or more maps of the another vehicle (see at least Abstract, Summary, Para 22-27, 30-33).

As per claim 9, Kratzsch teaches a system of claim 1, wherein the instructions further cause the system to perform: inputting, from another vehicle, information of a location of a sign not on the one or more maps (see at least Abstract, Summary, Para 22-27, 30-33); and uploading the location of the sign onto the one or more maps (see at least Abstract, Summary, Para 22-27, 30-33).

As per claim 10, Kratzsch teaches a system of claim 1, wherein the determining, at a frame immediately before the sign disappears from the field of view of the sensor, whether the vehicle is driving towards the sign comprises: determining, at a frame immediately before the sign disappears from the field of view of the sensor, whether an amount of space occupied by the sign within the frame is within a predetermined range (see at least Abstract, Summary, Para 22-27, 30-33).
As per claims 11-20, the limitations of claims 11-20 are similar to the limitations of claims 1-20, therefore they are rejected based on the same rationale.
Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665